                                                                                            FILED
                                                                                   2019 Jun-11 AM 11:46
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 DEANGELO T. SMITH,                        )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )     2:19-cv-00513-RDP-JHE
                                           )
 SGT. SAMUEL AARON, et al.,                )
                                           )
       Defendants.                         )

                           MEMORANDUM OPINION
      The Magistrate Judge filed a report on May 20, 2019, recommending this

action be dismissed without prejudice for lack of prosecution. (Doc. 3). Although

the Magistrate Judge advised Plaintiff of his right to file specific written objections

within fourteen (14) days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the Report and Recommendation, the Magistrate Judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Therefore, this

action is due to be dismissed without prejudice for lack of prosecution.

      A Final Judgment will be entered.

      DONE and ORDERED this June 11, 2019.



                                        _________________________________
                                        R. DAVID PROCTOR
                                        UNITED STATES DISTRICT JUDGE
